Citation Nr: 1445967	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma.

2.  Entitlement to service connection for asthma with allergies.

3.  Entitlement to service connection for a cardiac disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to June 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

In August 2012, the Board issued a decision that denied the Veteran's claims of service connection for bilateral glaucoma and for asthma with allergies, and remanded his claim of service connection for a cardiac disability for additional development.  He appealed the August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the Board's decision as it pertained to the two denied claims, and remanded those two issues to the Board for further action consistent with a May 2013 Joint Motion for Remand (Joint Motion) by the parties.  (The Joint Motion affirmed that, because there was no final Board decision regarding the claim for service connection for a cardiac disability, the Court did not have jurisdiction over that claim.)  In September 2013, the Board remanded all three claims for additional development.

The issue of service connection for bladder cancer has been raised by the record (in a claim filed by the Veteran in January 2013), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

At the outset, the Board acknowledges the January 2014 response from the VA Health Care System in Illiana, Illinois (which includes both the VA Medical Center in Danville, Illinois and the VA Community Based Outpatient Clinic in Decatur, Illinois), which furnished VA treatment records for the Veteran back to September 1995 and stated that no records prior to September 1995 were available.  In a May 2014 letter, the AOJ properly notified the Veteran that any alleged VA treatment records prior to September 1995 could not be located and were therefore unavailable for review, and that all efforts to obtain such records had been exhausted (and further attempts to obtain such records would be unsuccessful).

Bilateral Glaucoma

In its September 2013 remand, the Board instructed the AOJ to arrange for the Veteran to be examined by an ophthalmologist to ascertain the nature and likely etiology of his bilateral glaucoma.  However, on VA eye examination in January 2014, the Veteran was examined by an optometrist rather than by an ophthalmologist.  Given that ophthalmologists undergo additional medical training, and in light of the Board's specific prior remand instructions, a new examination by an ophthalmologist is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Asthma with Allergies

In its September 2013 remand, the Board instructed the AOJ to arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of any current asthma or allergy disability.  On VA respiratory examination in January 2014, the examiner (a staff physician) noted the following with regard to the Veteran's skin: his skin condition was also diagnosed as dry skin Xerosis and treated with skin moisturizers; chronic dermatitis was noted in service (May 1957 to June 1960); and after discharge from service, treatment records for the skin were not seen in the record for many intervening years.  The examiner then opined that the Veteran's "current onyc[h]omycosis and dermatophytosis are as likely as not, due to complications of diabetes mellitus of long duration."  However, the examiner did not specifically consider/address the stated theory in the Joint Motion that the Veteran's rashes noted in service are the same [as those associated with his claimed allergy disability(ies), diagnosed throughout the period of claim as dermatitis], as instructed by the Board's September 2013 remand.  Furthermore, the examiner noted in his review of the record that he did not see one of the pertinent pieces of evidence (i.e., a November 2010 statement from the private physician Dr. H.E.B., which noted that the Veteran had a history of allergic rhinitis, asthma, and atopic dermatitis for over 47 to 52 years).  [The Board notes that Dr. H.E.B.'s November 2010 statement is currently associated with the record, though the Veterans Benefits Management System (VBMS) has incorrectly labeled it with a March 2009 receipt date.]  On remand, an addendum to address the above deficiencies is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Cardiac Disability

In its September 2013 remand, the Board instructed the AOJ to secure all available private treatment records from Dr. K.P. at Prairie Cardiovascular in Decatur, Illinois.  In October 2013, the Veteran provided the necessary authorization to obtain such records from Dr. K.P., but listed an incorrect address for Dr. K.P. (i.e., not the address of Prairie Cardiovascular where Dr. K.P. currently practices).  Thus, in November 2013 and December 2013, the AOJ sent requests to the incorrect facility for the Veteran's records from Dr. K.P.  On remand, another attempt to secure such records from the proper facility should be conducted, with the Veteran's cooperation (by providing a new authorization with the correct address)..



Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining an updated release from the Veteran, the AOJ should obtain complete records of all treatment and evaluation he has received for his claimed cardiac disability from Dr. K.P. [at Prairie Cardiovascular in Decatur, Illinois].  If any records requested are unavailable, the reason must be explained for the record.

2.  The AOJ should arrange for the Veteran to be examined by an ophthalmologist to ascertain the nature and likely etiology of his bilateral glaucoma.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Based on the factual evidence of record, what is the likely etiology for the Veteran's current diagnosis of bilateral glaucoma?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to (was incurred or aggravated during) the Veteran's active service, to include as due to injury/trauma therein, or as related to the complaints and findings in service?

(a)  The examiner must specifically consider and address the relevant findings noted in the Veteran's service treatment records, to include blepharitis in both eyes, the traumatic injury to the left eye from being struck by a softball, follicular conjunctivitis and possible early viral keratoconj[unctivitis], throbbing pain in his right eye, and the eye abnormalities noted on June 1960 service separation examination.

(b)  The examiner must specifically consider and address the Veteran's theory that he burned both of his eyes as a welder in service, and opine as to whether it is at least as likely as not (a 50% or better probability) that such injury was trauma that could have caused his current glaucoma.

The examiner must explain the rationale for all opinions, citing to supporting factual data (including any relevant service treatment records, post-service treatment reports, post-service medical examinations and opinions, and pertinent lay evidence regarding the Veteran's symptomatology) and medical literature, as appropriate.

3.  The AOJ should return the record to the VA examiner who conducted the January 2014 VA respiratory examination for an addendum.  The examiner must review the entire record (to include this remand as well as the November 2010 statement from Dr. H.E.B., which is of record) and provide an opinion that responds to the following:

Please identify the most likely etiology for any/each allergy disability entity diagnosed (to include the rashes that have been diagnosed throughout the period of claim as dermatitis).  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?  The examiner must specifically consider/address the stated theory in the Joint Motion that the Veteran's rashes noted in service are the same [as those associated with his claimed allergy disability(ies)].

The examiner must explain the rationale for all opinions, citing to supporting factual data (including any relevant service treatment records, post-service treatment reports, post-service medical examinations and opinions, and pertinent lay evidence regarding the Veteran's symptomatology) and medical literature, as appropriate.

If the VA examiner who conducted the January 2014 respiratory examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate physician who should provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

